ACCEPTED
                        04-15-00338-CV
            FOURTH COURT OF APPEALS
                 SAN ANTONIO, TEXAS
                 10/27/2015 11:57:42 PM
                         KEITH HOTTLE
                                 CLERK




        FILED IN
 4th COURT OF APPEALS
  SAN ANTONIO, TEXAS
10/27/2015 11:57:42 PM
   KEITH E. HOTTLE
         Clerk
 unworthy of credence.

                                 PRAYER

             WHEREFORE PREMISES CONSIDERED, Arthur Butcher asks the

 Court to vacate the trial courts summary judgment in favor of Appellee and

 remand for a trial on the merits.


                                 Respectfully Submitted,
                                  /S/ Samuel C. Beale
                                 SAMUEL C. BEALE
                                 State Bar No.01952380
                                 5821 Southwest Freeway,# 416
                                 Houston, Texas 77057
                                 Tel. 281.664.6400
                                 Fax 281.664.6423
                                 ATTORNEY FOR ARTHUR BUTCHER
                                 APPELLANT

                    RULE 9.4(i) CERTIFICATION
       In compliance with Texas Rule of Appellate Procedure 9.4(i)(3), certify that
the font is 14 point, and the number of words in this brief, excluding those matters
listed in Rule 9.4(i)(l), is, 3008 words.
                                      /s/ Samuel C. Beale
                                      SAMUEL C. BEALE


                          CERTIFICATE OF SERVICE
On October 27, 2015 pursuant to Rule 6.3 of the Texas Rules of
Appellate Procedure, a copy of the Appellants Brief was served on Appellee by
efiling and a copy was served by facsimile transmission at: 210-447-8036



                                        16